DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In view of the claim amendments, claims 1-4, 8, 10-17, and 19 are no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-4 and 8, and 10-19 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Huh et al. (“Detection of mitosis within a stem cell population of high cell confluence in phase-contrast microscopy images”) discloses:
a central processing unit (CPU) configured to:
acquire first information based on an image from among a plurality of images of a biological sample captured in a time-series manner, wherein the image is in a frame corresponding to a specific time point; set a region of interest corresponding to the biological sample (see section 2.1, acquiring a candidate birth event patch P based on a frame at time t by applying a support vector machine (SVM) model, wherein multiple frames are captured at times t, t+1, and t+2);
obtain a kinetic feature based on a result of kinetic analysis of the region of interest (see section 2.1, obtaining interframe changes detected by applying the TL-HCRF model to the patch P);
acquire second information based on an interframe change in the region of interest of the plurality of images in a specific period, wherein the second information includes an analysis result of the kinetic feature (see sections 2.2 and 2.3, acquiring a probability of the patch P being a true birth event based on interframe changes detected 
determine an event of the biological sample based on the first information and the second information (see section 2.3, based on the acquisition of candidate birth event patch P and its probability of being a true birth event, detecting a true birth event and localizing each birth event timing).
However, Huh does not disclose: obtain a waveform of the kinetic feature, wherein the waveform is based on a temporal change of the kinetic feature; and the second information includes an analytical result of the waveform of the kinetic feature. Similar reasons apply to claims 18 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668